  Case 16-32728       Doc 65       Filed 05/14/20 Entered 05/14/20 16:45:32           Desc Main
                                     Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )       Case No.:     16-32728
       Chadell M Tribett                      )
                                              )       Chapter 13
                                              )
                                              )       Judge Timothy A. Barnes
                       Debtor(s)              )


                                      NOTICE OF MOTION

TO:    Chadell M Tribett, 821 E 87th Pl. Chicago, IL 60619 via mail

       Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 via ECF clerk’s electronic
       delivery system

       See attached service list

         PLEASE TAKE NOTICE that on June 4, 2020 at 1:30 pm. I shall appear before the
Honorable Timothy A. Barnes at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 744,
Chicago, Illinois 60604 or any judge presiding and then and there present the Motion, a copy of
which is attached hereto. If any party objects to the attached Motion, they must file a Notice of
Objection no later than two (2) business days before the presentment date. If an Objection is timely
filed, the Motion will be called and a hearing on the Motion will be held before the Court on the
date of presentment. If a Notice of Objection is not timely filed, the Court may grant the Motion
without a hearing before the date of presentment.
                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler


                                  CERTIFICATE OF SERVICE
        I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on May 14, 2020
before the hour of 7:00 p.m.
                                                       By:     /s/ David H. Cutler
                                                               David H. Cutler, esq.
                                                               Counsel for Debtor(s)
                                                               Cutler & Associates, Ltd.
                                                               4131 Main St.
                                                               Skokie, IL 60076
                                                               Phone: (847) 673-8600
  Case 16-32728         Doc 65      Filed 05/14/20 Entered 05/14/20 16:45:32        Desc Main
                                      Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )     Case No.:     16-32728
       Chadell M Tribett                      )
                                              )     Chapter 13
                                              )
                                              )     Judge Timothy A. Barnes
                        Debtor(s)             )


                    MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COMES the Debtor, Chadell M Tribett (hereafter referred to as “the Debtor”), by

and through her attorneys, The Law Offices of Cutler & Associates, Ltd., to present this Motion

and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

       October 13, 2016 and her Plan was confirmed on January 5, 2017.

   3. The Debtor’s confirmation Order provides for a plan payment of $220 for 36 months with

       unsecured creditors receiving at least 9% of their unsecured claims.

   4. The Debtor’s plan was modified on September 28, 2017 to defer the unpaid tax refund for

       2016 to the end of the plan. On November 8, 2018, the plan was modified to increase the

       plan payment to $450 a month beginning December 2018 until the end of the plan to

       account for the addition of tax debt. On May 16, 2019, the plan was modified allowing

       the Debtor to keep $1,200 of her tax refund, to defer the unpaid tax refund for 2018 to the

       end of the plan and to increase her plan payment to $670 a month beginning June 2019

       until the end of the plan.
  Case 16-32728        Doc 65    Filed 05/14/20 Entered 05/14/20 16:45:32            Desc Main
                                   Document     Page 3 of 3


   5. The Debtor filed her 2019 taxes and her refund is $4,788. The amount required for the

       Debtor to turnover is $3,588. Debtor’s 2019 taxes are attached. See Exhibit A.

   6. The Debtor had moved in January 2020 as the home she was renting sustained water

       damage as a pipe burst causing parts of the ceiling to fall and some of her furniture was

       damaged. Debtor incurred moving expenses, a truck rental and moving/packing supplies

       and had to pay for her security deposit along with rent which has now increased to $1,500

       a month, all these expenditures caused her to fall behind on her other living expenses.

   7. The Debtor incurred out of pocket expenses of $2,453.94 purchasing new furniture to

       replace the water damaged items as she did not have renter’s insurance and she bought

       bedroom furniture and a living room set. See Exhibit B.

   8. The Debtor is seeking to keep her entire tax refund for 2019 as she incurred necessary out

       of pocket expenses for the furniture purchases to replace her damaged items and she paid

       her March 2020 and April 2020 rent which has increased to $1,500 per month.

   9. The Debtor respectfully asks this Honorable Court permission to keep all of her 2019 tax

       refund.

                 WHEREFORE, Debtor respectfully prays that this Court enter an Order allowing
the Debtor to keep the entire tax refund for the year 2019 and for such other and further relief
that this court deems just and proper.


Dated: May 14, 2020                                  Respectfully Submitted,
                                                     By: /s/ David H. Cutler
                                                     David H. Cutler, esq.
                                                     Counsel for Debtor(s):
                                                     4131 Main St.
                                                     Skokie, IL 60076
                                                     Phone: (847) 673-8600
